NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            04-FEB-2022
                                            08:45 AM
                                            Dkt. 51 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             STATE OF HAWAI#I, Plaintiff-Appellee, v.
                NOE RAQUINIO, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                  NORTH AND SOUTH KONA DIVISION
                    (CASE NO. 3DCW-XX-XXXXXXX)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
      (By: Ginoza, Chief Judge, Hiraoka and McCullen, JJ.)
          Upon review of the record, it appears that we lack
appellate jurisdiction over self-represented Defendant-Appellant
Noe Raquinio's (Raquinio) appeal from the District Court of the
Third Circuit's (district court) September 2, 2021 oral denial of
Raquinio's August 4, 2021 amended motion to suppress evidence
because the district court has not entered a final, appealable
judgment, and the oral order is not appealable. See State v.
Ontiveros, 82 Hawai#i 446, 449, 923 P.2d 388, 391 (1996)
("Appeals from the district court, in criminal cases, are
authorized by HRS 641-12, which . . . provides in pertinent part
that appeals upon the record shall be allowed from all final
decisions and final judgments of district courts in all criminal
matters.") (cleaned up); State v. Bohannon, 102 Hawai#i 228, 236,
74 P.3d 980, 988 (2003) ("[T]o appeal a criminal matter in the
district court, the appealing party must appeal from a written
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

judgment or order that has been filed with the clerk of the court
pursuant to [Hawai#i Rules of Appellate Procedure]
Rule 4(b)(3).") (emphasis in original).
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of jurisdiction.
          DATED: Honolulu, Hawai#i, February 4, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2